DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to “a use of a combination”; however, “a use” is not one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 21-26 are drawn to “a use of a combination”; however, the claims do not set forth any active methodological steps. Thus, one of ordinary skill in the art would not have been apprised of the metes and bounds of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-11, 16-17, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang US 2005/0080019 A1 (Wang).



The method utilizes the emission of Auger electrons from elements, particularly heavy elements, that have been irradiated with x-rays, particularly monoenergetic x-rays tuned to the K-absorption edge of the element [0011]. Compounds which are substantially non-toxic are advantageous since they can be administered throughout the body, without needing to be selective for, or having an affinity to, specific organs or tissues. The substantially non-toxic compounds can be given at whole body dosages and will not be activated until illuminated with x-rays of the appropriate energies. A number of compounds meet the necessary criteria for low or no toxicity and for intercalating or binding to DNA, and are available coupled to suitable elements including heavy elements such as iodine. Wang further teaches a kit comprising an x-ray tube having a target comprising a selected metal capable of emitting monochromatic line emission x-rays and said compounds [0021 – 0024].
The method of treating tumors or cancer in a human in need of such treatment comprises: (a) administering to the human a compound which associates with DNA in cells of said human, said compound comprising a pre-selected element; and then (b) irradiating a selected region, in which cancerous cells having said compound associated with DNA are located, with line emission x-rays of an energy selected to cause emission 
The compound may be administered in any way that is effective for bringing the compound into contact with malfunctioning cells [0043]. In most cases administration will be done intravenously. Depending on the properties of the compound, oral administration may be used. In addition, administration can be selectively directed to specific organs or tissues containing malfunctioning cells, e.g. by direct injection or by selecting compounds having an affinity to the cells, organs or tissues to be treated. The dose of the compound is dependent on the mammal being treated and on the compound being used. In most instances, a whole body dose can be administered in an amount effective to bring the compound into close relationship with DNA in malfunctioning cells, such dose being substantially non-toxic to the normal cells.
The method and/or kit of Wang embraces all of the instantly claimed elements. Thus, claims 1-5, 10-11, 16-17, and 20-22 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7, 12-13, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2005/0080019 A1 (Wang) as applied to claims 1-5, 10-11, 16-17, and 20-22 above, and further in view of Ishibashi et al. "AN IODINE LABELED PORPHYRIN AS A NEW RADIATION SENSITIZER IN HUMAN BLADDER CANCER CELLS IN VITRO AND IN VIVO, COMBINING PHOTODYMAMIC THERAPY (PDT) WITH PHOTON ACTIVATION THERAPY (PAT)." 日大医学雑誌 72.4 (2013): 212-219 (Ishibashi).

Ishibashi teaches that photodynamic therapy (PDT) is becoming a more widely accepted modality in cancer therapy which triggers a photochemical reaction and kills cancer cells by irradiating with the laser light of a particular wavelength specific for the photosensitizer which has affinity to cancer cells (page 212). In Photon Activation Therapy (PAT), cells are treated with iodine, which could be incorporated into DNA to form 5-iodo-2’-deoxyuridine (IUdR), prior to irradiation with photons of energy above the iodine K-edge (33.2 keV) to enhance energy deposition by the contribution of Auger electrons events (page 213). Ishibashi further teaches treatment of a human bladder cancer cell line. Irradiation was performed with an X-ray linear accelerator MBR-1520R-3 set at a peak energy of around 33 keV and an average dose rate at 8.8 Gy/minute. Ishibashi further teaches the use of 2, 4, and 6 Gy doses of radiation (page 214).
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the absence of unexpected results, it would have been obvious to administer a radiation dose of 9 Gy in the combination/method of Wang in view of the teachings of Ishibashi. As set forth supra, Wang teaches using line emission x-rays to generate ionizing radiation from an element carried by a compound such as iododeoxyuridine into 
It would have been obvious to administer a radiation dose of 9 Gy in the method of Wang as said method utilizes the emission of Auger electrons from elements, particularly heavy elements, that have been irradiated with x-rays, particularly monoenergetic x-rays tuned to the K-absorption edge of the element. Ishibashi teaches treating cancer employing PAT wherein irradiation was performed with an X-ray linear accelerator MBR-1520R-3 set at a peak energy of around 33 keV and an average dose rate at 8.8 Gy/minute. Ishibashi teaches that in Photon Activation Therapy (PAT), cells are treated with iodine, which could be incorporated into DNA to form 5-iodo-2’-deoxyuridine (IUdR), prior to irradiation with photons of energy above the iodine K-edge (33.2 keV) to enhance energy deposition by the contribution of Auger electrons events. 8.8 Gy is sufficiently close to 9 Gy that one of ordinary skill in the art would have expected a similar successful therapeutic effect. One would have had a reasonable expectation of success in employing irradiation of 9 Gy based upon Ishibashi’s treatment of cancer employing 8.8 Gy. 
Generally differences in dosage regimen will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dosage regimen is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
.
Claims 8-9, 14-15, 18-9, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2005/0080019 A1 (Wang) as applied to claims 1-5, 10-11, 16-17, and 20-22 above, and further in view of Schulz et al. Int. J. Radiation Oncology Biol. Phys. (2004), Vol. 59, pages 1107-1115 (Schulz) and Alvarez et al. Radiation Research (2014), Vol. 182, pages 607-617 (Alvarez) in combination.
Wang differs from the instantly claimed invention in that Wang does not teach a method or combination wherein the therapeutically effective dosage is in an amount of 3.75 mg – 62.5 mg or is in an injection volume of 7.5 mL – 125 mL; however, this deficiency would have been obvious in view of the teachings of Schulz and Alvarez in combination.
Schulz investigated the maximal tolerated dose of a continuous 28-day iododeoxyuridine (IUdR) infusion combined with hyperfractionated accelerated radiotherapy (HART) (Abstract). Patients received 100, 300, 400, 500, 625, or 781 mg/m2/day of IUdR by continuous infusion for 28 days. The maximum tolerated dose was found to be 625 mg/m2/day. The steady-state plasma IUdR level increased with the dose (maximum, 1.5 M). Schulz concluded that continuous IUdR infusion and HART were both feasible and well tolerated.
M IUdR and incubated for 27 hours (page 609). The maximal thymidine replacement used in the Alvarez study, approximately 18%, was achieved by incubation of the cells in 3 M IUdR for 27 hours. Higher IUdR concentrations and/or longer incubation times increased IUdR uptake slightly, but also increased IUdR cytotoxicity.
In the absence of unexpected results, it would have been obvious to employ IUdR in the method of Wang wherein the therapeutically effective dosage is in an amount of 3.75 mg – 62.5 mg or is in an injection volume of 7.5 mL – 125 mL. Such dosage(s) could have been obtained via routine optimization of the conditions taught by Schulz and Alvarez in combination. Schulz teaches that maximum tolerated dose of IUdR was found to be 625 mg/m2/day and the steady-state plasma IUdR level increased with the dose (maximum, 1.5 M). Schulz concluded that continuous IUdR infusion and HART were both feasible and well tolerated. While Alvarez teaches that maximal thymidine replacement was achieved by incubation of the cells in 3 M IUdR. Given the maximum tolerated dose as taught by Schulz and a starting dosage for optimization (e.g., 3 M IUdR), the instant dosage regimen could have been obtained via routine experimentation.
Generally differences in dosage regimen will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dosage regimen is critical.  “[W]here the general conditions of a claim are disclosed in the prior In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, claims 8-9, 14-15, 18-9, and 25-26 would have been obvious based on the preponderance of evidence.

Conclusion
Claims 1-26 are pending. Claims 1-26 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/